                                                                                                                                                    EJ-130
 ATTORNEY OR PARTY VWTHOUT ATTORNEY (Name, Sfale Bar numKr ona aoaress)                                                FOR COLfftT USE ONLY


 Greenberg Traurig LLP
 Howard Steinberg (SBN 89291)
 1840 Cenlury Pai'k EasL Suite 1900
 Los Angeles, CA 90067
              TELEPHONE NO.. 310.586.7700                     FAX NO. fOphona/;
E-MAIL ADDRESS (Qpiionali
     ArroRNEY FOR fwa/no; Jiaxing Super Ligiiiing Electric Appliance Co. Lid.
 I ✓ I ATTORNEY FOR | J j JLI03MENT CREDITOR |           | ASSIGNEE OF RECORD

 SUPERIOR COURT OFCALiFORNlA. COUNTY OF U.S. Districl Court
     STREET ADDRESS- 4Sfl Golden Gnte Avenue
           MAIUNG ADDRESS.      450 Golden Gale Avenue
           CITY AND ZIP CODE    San Francisco, CA 94102
               BRANCH rJAMc     Northern Districl of California
       PLAINTIFF: Jiaxing Super Lighting Electric Appliance Co.. Ltd.

     DEFENDANT: Lunera Lighting, Inc.
                                                                                                         CASE NUMBER
                                   EXECUTION (Money Judgment)
           WRIT                  I POSSESSION OF •• Personal Property                                             3:!8-cv-05091-EMC
            OF                                   I I Real Property
                               ~\ SALE
1. Tothe Sheriff or Marshal of the County of: San Francisco U.S. Marshall's Service
      You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server; You are authorized to ser^/e this writ only in accord with CCP 699.080 or CCP 715.040,
3. (Name): Jiaxing Super Lighting Electric .Appliance Co.. Ltd.
   isthe r"^" l judgment creditor [ H assignee ofrecord whose address isshown on this form above the court's name.
A. Judgment debtor (name and last known address):                                   See next page for information on real or personal property to be
      Lunera Lighting, Inc.                                                         delivered under a writ of possession or sold under a writ of sale.
      1525 McCarthy Blvd.                                              10. L      This writ is issued on a sister-state judgment.
      Milpitas City, CA 95035                                          11. Total judgment                                  $ 14.452.997.01
                                                                       12. Costs after judgment (per filed order or
                                                                           memo CCP 685.090)                               S 0
                                                                       13. Subtotal (add 11 and 12)                        $ 14.452.997.01
                                                                       14. Credits                                         $ 0
                                                                       15. Subtotal (subtract 14 from 13)                  $ 14,452.997.01
                                                                       16. Interest after judgment (per filed affidavit
                                                                            CCP 685.050) (not on GC 6103.5 fees),. . S 33.281.49
             Additional judgment debtors on next page
                                                                       17. Fee for issuance of writ                        S 0
5. Judgment entered on (date):
      June 12,2019
                                                                       18. Total (add15, 16. and 17)                       $ 14.486,278.50
                                                                       19. Levying officer:
6.       1 Judgment renewed on (dates):                                     (a) Add daily interest from date of writ
                                                                                (at the legal rate on 15) (not on
7. Notice of sale under this writ
                                                                                  GC 6103.5 fees) of.                      $ 811.74
      a. 1 / I has not been requested.                                      (b) Pay directly to court costs included in
      b,           has been requested (see next page).
                                                                                11 and 17 (GC6103.5, 68511.3; CCP
               Joint debtor information on next page.
                                                                                699.520(i))                                $
     SEAL
                                                                       20. I      I The amounts called for in items 11-19 are different for each debtor.
                                                                                    These amounts are stated for each debtor on Attachment 20.

                                                                                                        SHEILA RASH
                                          Issued on (da/^L 2 4 2019                     Clerk, by                                                  , Deputy

                                              NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.
                                                                                                                                                    Page1 ol 2
Form Approved for Optional Use                                                                                    Code of Civil Procedure, §§ 699,520, 712,010,
Judicial Council of CQlifomia                                   WRIT OF EXECUTION                                                  Government Code. 6 6.103.S.
EJ-130 [Rev, January 1, 200S)                                                                                                            vvww, courfinio.ca.gov
                                                                                                                                     EJ-130
          PLAINTIFF: Jiaxing Super Lighting Electric Appliance Co.. Ltd.                         CASs NUMBER


                                                                                                          3:18-cv-05091-EMC
      DEFENDANT; Lunera Lighting, inc.
                                                          —Items continued from page 1—
21,1        I Additional judgment debtor (name and lasi known address):
      i                                                                 1          I




22.1         Notice of sale has been requested by (name and address):
            ~                                                   1




23.          Joint debtor was declared bound by the judgment (CCP 989-994)
             a, on (date):                                                             a. on (date):
             b. name and address of joint debtor                                       b. name and address of joint debtor:




                       additional costs against certain joint debtors (itemize):


24,          (Writ of Possession or Writ of Sale) Judgment was entered for the following:
             a.        Possession of real property: The complaint was filed on (date):
                        (Check (1)or(2)):
                        (1) I    I The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
                                   The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises,
                        (2) I    I The Prejudgment Claim of Right to Possession was NOT served In compliance with CCP 415.46.
                                   (a) S                       was the daily rental value on the date the complaint was filed.
                                   (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
                                       dates (specify):
            b.c          Possession of personal property.
                        I I Ifdelivery cannot be had, then for the value (itemize in 9e) specified in the judgment or supplemental order.
                        Sale of personal property.
                        Sale of real property.
            e. Description of property:




                                                          NOTICE TO PERSON SERVED
  WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).
  WRIT OF POSSESSION OF PERSONAL PROPERTY. Ifthe levying officer is not able to take custody of the property, the levying
   officerwill make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
  as a money judgment for the value of the property specified in the judgment or in a supplemental order.
  WRIT OF POSSESSION OF REAL PROPERTY. Ifthe premises are not vacated within five days after the date of service on the
  occupant or. ifservice is by posting, within five days after service on you, the levying officer will remove the occupants from the real
  property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
  the premises will be sold or othenvise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
  judgment creditor the reasonable cost of storaae and takes possession of the personal property not later than 15 days after the
  time the judgment creditor takes possession of th"e premises.                                                         .
  ^ A Claimof Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46).
EJ.130[Rov January 1,20061                                                                                                           Page 2 o( 2
                                                             WRIT OF EXECUTION
